david b greenberg petitioner v commissioner of internal revenue respondent docket no filed date p an attorney seeks an award of administrative costs with respect to an administrative_proceeding in which p rep- resented a taxpayer held sec_7430 permits only a prevailing_party to receive an award of reasonable adminis- trative costs only a party to the underlying proceeding can be a prevailing_party because p was not a party to the under- lying administrative_proceeding he cannot be a prevailing_party under the statute therefore p is not the proper party to file a claim under sec_7430 and we lack jurisdiction david b greenberg pro_se ladd christman brown jr for respondent opinion pugh judge petitioner seeks review of respondent’s deci- sion to deny petitioner’s application_for an award of adminis- trative costs under sec_7430 this case is before the court on respondent’s motion to dismiss for lack of jurisdic- tion respondent’s motion asserts that petitioner is not the proper party to file a claim under sec_7430 f background the following facts are not disputed petitioner an attorney and resident of florida seeks the award of administrative costs his attorney’s fees with respect to an earlier administrative_proceeding in which he represented a taxpayer his client before the internal rev- enue service irs pursuant to a power_of_attorney his cli- ent’s matter eventually was resolved petitioner was owed fees for this representation that remain outstanding and his client agreed that petitioner would receive any administra- tive fees awarded under sec_7430 on date petitioner sent a letter to the irs applying for administrative costs under sec_7430 on behalf of his client on date petitioner sent another letter requesting the award of administrative cost sec_1 unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended in effect at all relevant times greenberg v commissioner on his own behalf petitioner discussed the award of adminis- trative costs with an irs appeals officer the appeals officer did not award them petitioner then filed his petition on date in his petition petitioner originally argued that he was assigned the right to pursue the award by his client and therefore has the right to seek attorney’s fees on his own behalf in his response to respondent’s motion to dismiss for lack of jurisdiction petitioner conceded that the anti-assign- ment act u s c sec b bars the assignment of a legal suit against the u s government in his response petitioner clarified that he was pursuing the claim as it related to his own rights and not on behalf of his former client as petitioner has dropped that argument we will not address the anti-assignment act and will address peti- tioner’s arguments only as they relate to what right he pos- sesses in his individual capacity to claim administrative costs i jurisdiction generally discussion the tax_court is a court of limited jurisdiction we may exercise jurisdiction only to the extent expressly provided by statute 66_tc_61 whenever it appears that we may not have jurisdiction we must address that question and we have jurisdiction to do so 127_tc_109 35_tc_177 in doing so we are mindful that the supreme court has endeavored in recent years to ‘bring some discipline’ to the use of the term ‘jurisdictional ’ 565_us_134 quoting henderson ex rel 562_us_428 see henderson u s pincite we have urged that a rule should not be referred to as jurisdictional unless it governs a court’s adjudicatory capacity that is its subject- matter or personal jurisdiction 143_tc_393 historically this court has treated the issue of who is a proper party to file a petition as jurisdictional see 143_tc_170 holding united_states tax_court reports that this court lacks jurisdiction over a petition filed under sec_6330 by a party who is neither the taxpayer nor an authorized representative of the taxpayer because person as it is used in the statute refers to the party owing the tax 65_tc_346 i t is well settled that unless the petition is filed by the taxpayer or by someone lawfully authorized to act on his behalf we are without jurisdiction bella vista chiropractic tr v commissioner tcmemo_2003_8 granting the commis- sioner’s motion to dismiss for lack of jurisdiction where the taxpayer failed to show that the person who filed the petition was a duly appointed trustee see also 71_tc_108 t his court has historically viewed capacity as a major ele- ment necessary to invoke its jurisdiction whether peti- tioner is a proper party to file a claim under sec_7430 is a jurisdictional question and we now turn to whether peti- tioner is a proper party ii sec_7430 if the requirements of sec_7430 are met a party may recover from the commissioner certain costs including attor- ney’s fees incurred in connection with administrative pro- ceedings in which the party prevails sec_7430 c b sec_7430 provides in part sec_7430 awarding of costs and certain fees a in general -in any administrative or court_proceeding which is brought by or against the united_states in connection with the deter- mination collection_or_refund_of_any_tax interest or penalty under this title the prevailing_party may be awarded a judgment or a settlement for- reasonable_administrative_costs incurred in connection with such administrative_proceeding within the internal_revenue_service sec_7430 grants the court jurisdiction over peti- tions filed to contest a decision denying administrative costs it provides in part a decision granting or denying in whole or in part an award for reasonable_administrative_costs under subsection a by the internal_revenue_service shall be subject_to the filing of a petition for review with the tax_court greenberg v commissioner in his motion to dismiss respondent argues that sec_7430 permits only a prevailing_party to seek an award of administrative costs and that petitioner is not a prevailing_party under sec_7430 because he was not a party to the underlying proceeding iii proper party under sec_7430 a prevailing_party under sec_7430 sec_7430 does not specify who may file a petition the only limitation on claimants appears in sec_7430 which limits awards of administrative costs to a prevailing_party see eg grant v commissioner 103_f3d_948 11th cir under the statute a judgment for costs may be entered in favor of the taxpayer if he was the ‘pre- vailing party ’ has exhausted all available administrative remedies and did not unreasonably protract the pro- ceedings aff ’g tcmemo_1995_374 991_f2d_359 7th cir before litigation costs may be awarded under sec_7430 the taxpayer must be a ‘prevailing party’ under sub sec_7430 embedded in that term are two requirements first that the claimant be a party and second that the claimant be prevailing as to party sec_7430 provides that t he term ‘prevailing party’ means any party in any pro- ceeding to which subsection a applies other than the united_states or any creditor of the taxpayer involved under our historic analysis of our jurisdiction discussed above if petitioner is not a party as that word is used in sec_7430 then he could not be a prevailing_party and we lack jurisdiction because he is not the proper party to file a petition conversely if petitioner is a party under sec_7430 then he could be a prevailing_party under sec_7430 and we would have jurisdiction to consider whether under facts to be presented at trial or on motions petitioner is a prevailing_party in 675_f3d_234 3d cir the u s court_of_appeals for the third circuit held that the party seeking the administrative costs must be a party to the underlying action to be a prevailing_party the party seeking administrative costs the estate of antonio j palumbo estate argued that a charitable_trust should be united_states tax_court reports considered the prevailing_party for purposes of the net_worth requirement in sec_7430 because it was the sole resid- uary beneficiary of the estate including the disputed tax_liability and any potential payment of administrative costs if awarded the court_of_appeals rejected that argument and held that the net_worth requirement applied to the pre- vailing party and that the prevailing_party had to be a party to the underlying dispute id pincite since the estate was a party to the underlying dispute and the charitable_trust was not the estate was the prevailing_party and the net_worth requirement applied to it id in its analysis the court_of_appeals distinguished two of our memorandum opinions that had considered the net_worth requirement as applied to taxpayers who were not par- ties to those particular cases see young v commissioner tcmemo_2006_189 wl dixon v commis- sioner tcmemo_2006_97 wl test cases the taxpayers in the test cases were among many partici- pants in certain tax_shelters who had filed petitions in this court most of the additional participants entered into piggyback agreements in which they agreed that their cases would be resolved in accordance with the court’s opin- ions in the test cases eventually more than of these non-test-case participants made contributions to a fund that was created to share the cost of litigating the test cases after the resolution of the underlying issues the partici- pants in the two test cases and some of the other partici- pants sought the award for administrative costs under sec_7430 the court held in the test cases that the net_worth requirement would be applied to each participant individually even though the non-test-case participants were not parties to the test cases in so holding the court stated that t he case for looking beyond the named parties is particularly compelling in these proceedings where similarly situated taxpayers not only shared the costs of the litigation but also ‘had rights at stake in the case on the merits’ young v commissioner wl at quoting dixon v commissioner wl at under sec_7430 as an organization_exempt_from_taxation under sec_501 the charitable_trust would have had no net_worth limita- tion greenberg v commissioner in distinguishing its decision from the decisions in the test cases the court_of_appeals in estate of palumbo f 3d pincite stated that w e believe dixon’s exception is narrowly cabined to situations involving complex tax litiga- tion where similarly situated taxpayers have foregone sic individual litigation to further their independent legal claims and shared in the costs of their representative litigation here of course petitioner similar to the charitable_trust in estate of palumbo had no independent legal claim at stake in the underlying proceeding but rather a derivative claim as a beneficiary of a possible sec_7430 award the court of appeals’ decision in estate of palumbo relied on cases decided under u s c sec a fee-shifting statute under the equal_access_to_justice_act eaja like sec_7430 the eaja fee-shifting statute provides that a prevailing_party may seek a judgment for attorney’s fees equal_access_to_justice_act u s c sec b a court may award reasonable fees and expenses of attorneys to the prevailing_party in any civil_action brought by or against the united_states or any agency or any official of the united_states acting in his or her official capacity in addition sec_7430 is defined partially by cross-reference to the eaja’s net_worth requirement specifically the require- ments of the 1st sentence of section d b of title united_states_code as in effect on date except to the extent differing procedures are established by rule_of court and meets the requirements of section d b of such title as so in effect further evidence of the par- allels between these provisions is found in the eaja which excludes from its coverage administrative costs to which sec_7430 applies u s c sec e prevailing_party term the in cases applying the eaja similarly have required the pre- vailing party to be a party to the underlying proceeding in sw marine inc v united_states 43_f3d_420 9th cir a subcontractor applied for attorney’s fees under the eaja after being awarded an adjustment to a contract_price through its general contractor southwest marine inc the district_court granted the government’s motion to dismiss and the u s court_of_appeals for the ninth circuit affirmed the district court’s dismissal because the subcontractor was not a party to the underlying dispute and t he language of united_states tax_court reports the statute only allows fees to a prevailing ‘party ’ id pincite see also r c const42_fedclaims_57 similarly rejecting claim made on behalf of subcon- tractor alaskan arctic gas pipeline co v united_states cl_ct ita arctic fails the first test of four eaja threshold eligibility requirements because quite simply it cannot be viewed as a prevailing_party with- out having been a plaintiff in the original action the court explained that the language must be strictly con- strued in order to avoid an unintended expansion of the waiver of sovereign immunity sw marine inc f 3d pincite the court_of_appeals also held that the net_worth limitation applied to southwest marine inc which was a party to the underlying action rather than the subcontractor even though the subcontractor paid for the litigation id treating the attorney representing a party in an under- lying proceeding as a possible prevailing_party also conflicts with the express requirement of sec_7430 that the administrative costs be incurred by the prevailing_party the most natural reading is that eligible administrative costs must be paid_by the prevailing_party not charged by the pre- vailing party 526_f3d_732 11th cir holding in its interpretation of a fee-shifting statute in the eaja that the statute’s explicit reference to the ‘pre- vailing party’ unambiguously directs the award of attorney’s fees to the party who incurred those fees and not to the party’s attorney we previously have held that fees are incurred when there is a legal_obligation to pay them see young v commis- sioner wl at see also eg 565_f3d_658 9th cir a tax- payer can ‘incur’ attorneys’ fees if he assumes either a noncontingent obligation to repay the fees advanced on his behalf at some later time or a contingent obligation to repay the fees in the event of their eventual recovery rev’g tcmemo_2006_103 106_tc_76 holding that a taxpayer could not recover sec_7430 costs in excess of the noncontingent part of the attorney’s fee contract where the taxpayer had agreed to pay the attorney a dollar_figure set fee while agreeing to pay the attorney more if costs were awarded under sec_7430 in excess of dollar_figure because the taxpayer had no legal obliga- greenberg v commissioner tion to pay the fee and therefore did not incur expenses in excess of dollar_figure regardless of whether petitioner’s fee arrangement with his client was contingent on the award of administrative costs under sec_7430 petitioner was to be the recipient of any fees he did not incur any fees see 840_f2d_244 4th cir holding that an attorney representing himself could not recover sec_7430 costs because a petitioner could recover sec_7430 costs only for fees actually paid_or_incurred and having paid no fees for legal services nor having incurred any debts that remained outstanding the attorney did not incur fees for the services he provided him- self 87_tc_838 the simple truth is that the plain language of sec_7430 cannot be read to include lost opportunity_costs but is lim- ited to actual expenditures includes engineering the definition of reasonable fees paid or reasonable_administrative_costs in sec_7430 and c b supports this reading as it incurred for the services of attorneys sec_7430 and lumps such fees with reasonable expenses of expert witnesses sec_7430 and the reasonable cost of any study analysis sec_7430 that is fees charged by third parties treating these named service providers as parties in the case who then may seek an award of their own is not consistent with or supported by the structure of the statute 844_f2d_1506 11th cir holding with regard to the eaja that congress did not intend that all persons performing services to the pre- vailing party in the litigation be allowed to become parties in the case to assert their claims for compensation or project report test finally the legislative_history of sec_7430 also supports our conclusion that only a party to the underlying action may pursue an award before amendment in sec_7430 permitted only parties in litigation against the irs to seek litigation costs it did not permit parties to seek administra- tive costs in congress amended sec_7430 to permit prevailing parties in administrative proceedings to seek awards of administrative costs technical_and_miscellaneous_revenue_act_of_1988 pub_l_no sec a stat pincite sec_7430 was added as well providing united_states tax_court reports the mechanism for the prevailing_party seeking the award of administrative costs who was not already before the court to petition the court after the application_for administrative costs was denied id stat pincite here petitioner was acting as his client’s representative pursuant to a power_of_attorney and was not a party in the underlying dispute he seeks to recover fees he charged but has not received from his client not costs he incurred because he was not a party to the underlying dispute and therefore cannot be a prevailing_party he is not the proper party to petition the court for review of respondent’s denial of an award for administrative costs and we lack jurisdiction to decide this case b petitioner’s real party in interest argument petitioner counters that he was entitled contractually to any award to his client of administrative costs and therefore is the real party in interest as the real party in interest he argues he has a right to claim administrative costs on his own behalf and therefore is a proper petitioner in this case in support he cites marre v united_states 117_f3d_297 5th cir in marre the u s court_of_appeals for the fifth circuit held that the taxpayer’s counsel was the real party in interest and therefore the government could not use attor- ney’s fees awarded to the taxpayer under sec_7430 to offset the other tax_liabilities of the taxpayer id pincite the court_of_appeals further held that the attorney’s fees were payable directly to the attorney id in marre the suit seeking the administrative costs was filed on behalf of the taxpayer who was a party to the under- lying proceeding not on behalf of the attorney who rep- resented the taxpayer consequently the court_of_appeals addressed only who is entitled to receive payment of adminis- trative costs once awarded to the taxpayer and whether that award could be used to offset other liabilities of the taxpayer not whether an attorney can apply and then petition us for administrative costs on his own behalf that a party might be the real party in interest does not make him the pre- vailing party with the right to apply for administrative costs under sec_7430 see estate of palumbo f 3d pincite the fact that the charitable_trust stood to benefit from the estate obtaining a tax_refund as well as any award of fees greenberg v commissioner does not mean that it was a ‘prevailing party’ that incurred fees as is required under sec_7430 whether petitioner was the real party in interest does not change our conclusion that he was not the prevailing_party and therefore is not entitled to seek an award of administrative costs under sec_7430 furthermore in the test cases we treated non-test-case taxpayers as real parties_in_interest and applied the net_worth requirement to each individually in part because each had independent legal rights at issue unlike petitioner iv other eaja authorities other cases that we identified that interpret prevailing_party in the eaja also consistently held or treated as set- tled law that an attorney representing a party in the under- lying action lacks standing to apply for attorney’s fees in panola land buying ass’n the u s court_of_appeals for the eleventh circuit rejected on jurisdictional grounds a motion to intervene to seek attorney’s fees under the eaja brought by a former attorney ebbinghouse of the party in the underlying action panola panola had entered into a conditional settlement agreement stipulating that it would not seek attorney’s fees after the conditional settlement agreement was filed with the clerk of the court presiding over the underlying action ebbinghouse filed a motion to intervene to seek attorney’s fees on his own behalf the court_of_appeals held that ebbinghouse could not intervene summarizing its analysis and holding as follows examina- tion of the language and purpose of that source and of the history of federal fee-shifting statutes makes it clear that the eaja does not afford ebbinghouse party status to assert a legally protectable right panola land buying ass’n f 2d pincite in 706_f2d_93 2d cir the u s court_of_appeals for the second circuit similarly held that in 143_tc_170 the petitioners similarly urged us to read ‘person’ in sec_6330 broadly so as to include any third party claiming an ownership right in property that might be subject_to levy to collect the unpaid taxes of another person there too we declined to extend the rights of a person conferred under sec_6330 to anyone other than the taxpayer owing the tax or the author- ized representative of that taxpayer id pincite united_states tax_court reports a party’s attorney could not apply for attorney’s fees on his own behalf in oguachuba the party’s oguachuba’s counsel originally applied for attorney’s fees in his own name after the application was rejected oguachuba filed a notice of appeal in his own name the court_of_appeals held that the statute allows an award of ‘fees and other expenses’ to the ‘prevailing party’ under the circumstances and given the statutory language we believe that counsel has no standing to apply to the public fisc for payment if the instant appeal were simply based upon the application filed by oguachuba’s lawyer in his own behalf we would thus be forced to dismiss id pincite the court_of_appeals noted its doubt that the substitution cured the defect in the initial application but went on to reject oguachuba’s application_for attorney’s fees on the merits in deciding other issues arising under the eaja courts also have concluded that attorneys lack standing to apply for attorney’s fees on their own behalf the court_of_appeals_for_the_federal_circuit in 924_f2d_1577 fed cir stated that a s the statute requires any fee award is made to the ‘prevailing party ’ not the attorney thus phillips’ attorney could not directly claim or be entitled to the award it had to be requested on behalf of the party see also 967_f2d_1578 fed cir rejecting a claim that an attorney’s fee award should be paid directly to the attorney because b y its terms eaja sec_504 states that the fee award is made to a prevailing_party not the prevailing party’s attorney in 510_f3d_1246 10th cir the u s court_of_appeals for the tenth circuit held that the eaja attorney’s fee award is paid to the plaintiff and not her attorney adding that f urther support for the conclusion that the eaja award is for the pre- vailing party and not for the attorney is the settled law that the attorney does not have standing to apply for the eaja fees that right belongs to the prevailing_party just as a prevailing_party cannot assign her underlying substantive action she cannot assign her right to seek attor- ney’s fees which is derivative of the underlying substantive action to her attorney only after the prevailing_party exercises her right to seek an award of attorney’s fees under the eaja and obtains an award may her attorney pursue collection of the attorney’s fees citations omitted greenberg v commissioner similarly in 565_f3d_131 4th cir the u s court_of_appeals for the fourth circuit found the fact that attorneys did not have standing to apply for eaja fees supported its holding that attorney’s fees are payable to the prevailing_party and not the attorney v petitioner’s application_for attorney’s fees and timeliness of petition sec_7430 provides that the commissioner must make a decision on the application_for administrative costs before a petition may be filed under sec_301 c proced admin regs if the commissioner does not respond to an application_for administrative costs within six months the failure to respond can be considered a decision of the commissioner denying the award in supplemental briefing respondent argues that the peti- tion is untimely because it was filed on date before the application petitioner filed on date was denied or deemed denied under sec_301_7430-2 proced admin regs petitioner argues first that his peti- tion relates to his application filed on behalf of his client on date and that his date letter merely amended the original application and second that even if the date letter is considered his application the irs orally denied it therefore giving him the right to file a petition because we decide this case on other grounds we do not reach the question of which of petitioner’s two letters requesting administrative costs should be considered peti- tioner’s application_for purposes of sec_7430 or whether an oral denial would constitute a decision for pur- poses of sec_7430 that would allow petitioner to file a petition before six months had elapsed we therefore do not reach the question of whether the petition was timely filed vi conclusion we hold that petitioner was not a party to the underlying administrative_proceeding but rather acted on behalf of the party in that underlying proceeding therefore petitioner cannot be a prevailing_party under sec_7430 because sec_7430 limits awards of administrative costs to prevailing united_states tax_court reports parties only because petitioner cannot be a prevailing_party he is not the proper party to file a petition under sec_7430 and we do not have jurisdiction to review respond- ent’s denial of his application_for administrative costs under sec_7430 to reflect the foregoing an order of dismissal granting respond- ent’s motion to dismiss for lack of jurisdiction will be entered f
